Citation Nr: 1326706	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  12-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as due to service-connected bilateral sensorineural hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946, with additional service in the military reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

This case is advanced on the Board's docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2012).

REMAND

During his hearing before the Board in May 2013, the Veteran testified that he was exposed to bombings while in service, which caused temporary deafness and dizziness.  He further testified that although his hearing largely returned, he had hearing loss since that time, which had worsened over the last 10 years.  The Veteran and his wife testified that he began having increased symptoms of unsteadiness, room spinning, and dizziness over the last 15 to 20 years. 

The Veteran's DD-214, confirms his presence in the Southern Philippines and New Guinea during the World War II era.  38 U.S.C.A. § 1154 (2012).

A VA examination in October 2011 diagnosed of Meniere's disease.  The examiner found that the Meniere's disease was unlikely secondary to hearing loss "as it is not possible to relate the two conditions," and that the Veteran had "a peripheral vestibular disorder residual to the ear condition."  The examiner also diagnosed multifactoral imbalance which resulted in dizziness.  The Board finds the October 2011 VA examination inadequate.  The examiner failed to address whether any degree of Meniere's disease found was related to the Veteran's military service, to include as due to any incident therein.  Moreover, the examiner failed to determine whether any degree of Meniere's disease found was proximately due to or aggravated by another service-connected disability, to include hearing loss and tinnitus.  See 38 C.F.R. § 3.310 (2012).  

Additionally, the Veteran testified at his hearing before the Board that he was currently being treated by a private physician.  These records have not been requested and should be obtained.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA facilities where he received treatment for his Meniere's disease, to include any treatment records from Dr. Rogers.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the VA Medical Center in San Antonio, Texas since September 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After all indicated records are obtained to the extent available, the October 2011 VA examiner must provide an addendum to the prior opinion.  If the October 2011 VA examiner is not available, the Veteran must be afforded an appropriate VA examination to provide the requested opinions.  

An opinion must be provided to determine whether any degree of Meniere's disease found or previously diagnosed is related to the Veteran's military service, or to any incident therein.  Additionally, an opinion as to whether any degree of Meniere's disease found or previously diagnosed, was caused or aggravated by his service-connected hearing loss and/or tinnitus must be provided.  The examiner must also provide an opinion as to whether any degree of Meniere's disease found or previously diagnosed is a residual of any traumatic brain injury found as a result concussive blasts incurred in service.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The claims file and all electronic records, to include those on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and the electronic records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. If another examination is necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



